Title: To Alexander Hamilton from Abishai Thomas, [18 June 1791]
From: Thomas, Abishai
To: Hamilton, Alexander


[Philadelphia, June 18, 1791]
Sir
Congress having appropriated Money for payment of the Invalid pensioners commencing with the 4th March 1789, and payment for the whole of that year having been made by the State of North Carolina to all the pensioners on the returns of that State, prior to the appropriation aforesaid, or at least prior to the knowledge thereof being obtained within the State, it follows that the money sent pursuant to the appropriation remains in the hands of Mr. Haywood the Gentleman who was appointed to make the payments for account of the United States. As Agent for the said State in settlement of her accounts with the United States, the documents and vouchers of the aforesaid payments by the State will necessarily pass through my hands, and I conceive it would be neither proper nor just to exhibit them as charges against the union on the same principles with those for services and supplies rendered during the late war, but rather that as actual money has been paid by the State for the purpose for which the appropriation was made by the U, S, She ought to be reimbursed in actual money, under this impression I take the liberty to solicit that instead of withdrawing the money from the hands of Mr Haywood and appropriating it to other purpose, you cause it to be paid into the hands of the Treasurer of the State on his producing proper vouchers that payment has been made to the invalids by the State aforesaid.
I have the honor to be &c
